Per Curiam.
Mace brought a bill in equity in which it is in effect alleged that he was the owner of described real estate; that F. M. Call held a mortgage, on the property for $4000.00; that Mace agreed with Joseph H. Mer*884ritt to convey to him' the property in consideration of notes „ and a second mortgage on the prop'erty for $4000.00; that Mace conveyed the property to Merritt as agreed, but Merritt refuses to make the mortgage for $4000.00 as agreed; that Mace is an old single man and an invalid and lives on the property with Merritt and his wife and is being unduly influenced and imposed on by them; that they have executed a mortgage on the property to one Arthur C. Moore. The prayer is for a cancellation of the conveyance or that a specific performance of the contract be enforced, or for a vendor’s lien. A demurrer to' the bill Of complaint was overruled and the defendants Merritt and wife appealed.
There is obviously equity in the bill, and as the demurrer goes to the whole bill it was properly overruled/
The order appealed from' is affirmed. .
Browne, C. J., and Taylor, Shackleford, ¥£hit-field and Ellis, JJ., concur.